PER CURIAM:
Theodore Wagner appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Wagner v. United States, 486 F.Supp.2d 549 (D.S.C.2007). We dispense with oral argument because the facts and legal contentions are ade*268quately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.